*999OPINION.
Siefkin :
In order to include notes given for stock in its invested capital it is necessary for the petitioner to show not only that they were bona fide paid in for stock or shares, but the value of such notes must also be proved. Section 326 (a) of the Revenue Act of 1918 provides:
That as used in this title the term “ invested capital ” for any year means * * *:
(2) Actual cash value of tangible property, other than cash, bona fide paid in for stock or shares * * *
The petitioner neither- alleged nor proved anything with respect to the bona tides of the transaction and we might hold against the petitioner upon that ground alone. See Ready Auto Supply Co., 2 B. T. A. 730; Thomas Cronin, Co., 8 B. T. A. 429. The evidence introduced, however, to prove the value of the notes to be the same as their face value is unsatisfactory and unconvincing, and on that aspect of the case we also affirm the action of the respondent.

Judgment will be entered for the respondent.